Appellate Case: 21-4051     Document: 010110710769        Date Filed: 07/14/2022      Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                             July 14, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  TL HARVEY,

        Plaintiff - Appellant,

  v.                                                           No. 21-4051
                                                      (D.C. No. 1:18-CV-00008-JNP)
  JAKE BUTCHER, Utah Highway Patrol                              (D. Utah)
  Officer; THOMAS SIMPSON, Utah
  Highway Patrol Officer; STATE OF
  UTAH DEPARTMENT OF PUBLIC
  SAFETY HIGHWAY PATROL; KEITH
  SQUIRES, Commissioner Utah
  Department of Public Safety Highway
  Patrol in his official capacity,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       In this civil-rights case involving successive traffic stops, TL Harvey appeals

 pro se from a district court order that granted the defendants’ motion for summary

 judgment on the basis of qualified immunity. Exercising jurisdiction under 28 U.S.C.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4051     Document: 010110710769          Date Filed: 07/14/2022         Page: 2



 § 1291, we reverse and remand for further proceedings so that the district court can

 address the constitutionality of both stops under the Fourth Amendment.

                                       BACKGROUND1

        On January 11, 2016, Mr. Harvey was driving his Volkswagen Passat through

 Utah on his way to Wyoming. At 2:24 p.m., Utah Highway Patrol Trooper Thomas

 Simpson initiated a traffic stop of the car as it passed him on the interstate. The car

 had Arizona license plates and tinted windows. Trooper Simpson thought that the tint

 on the car’s windows violated Utah law. He was unable to see Mr. Harvey, who is

 African-American.

        After stopping the car, Trooper Simpson approached the passenger-side door and

 explained the reason for the stop to Mr. Harvey: “[Y]our windows are way too dark for

 the car.” R., Vol. I at 369-70. Mr. Harvey responded that the car was licensed in

 Arizona. Trooper Simpson explained that the tint likely also violated Arizona law, and

 he asked Mr. Harvey if he lived in Arizona or Utah. Mr. Harvey indicated he lived in

 Minnesota.

        Trooper Simpson used his tint meter to measure the amount of light passing

 through the car’s front side windows. The meter reported 27.5% light transmittance, a

 violation of Utah law. See Utah Code § 41-6a-1635(1)(b) (2015) (prohibiting the


        1
         In setting out the background of this qualified immunity case, we “view the
 evidence, and all inferences arising from that evidence, in the light most favorable to
 [Mr. Harvey],” Emmett v. Armstrong, 973 F.3d 1127, 1130 (10th Cir. 2020), meaning
 that we adopt his version of the facts so long as it “find[s] support in the record,”
 Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018) (internal quotation marks
 omitted).
                                               2
Appellate Case: 21-4051     Document: 010110710769        Date Filed: 07/14/2022      Page: 3



 operation of a motor vehicle with a front side window that allows less than 43% light

 transmittance).

        Trooper Simpson asked Mr. Harvey where he was headed and where he had come

 from. Mr. Harvey hesitated in responding and said that he was “on a trip,” but he refused

 to provide any details. R., Vol. I at 401.

        Trooper Simpson returned to his car to run checks on Mr. Harvey’s license and

 registration. Because his registration showed an Illinois address, Trooper Simpson

 returned to Mr. Harvey’s car and attempted to confirm Mr. Harvey’s home address, given

 that his car had Arizona plates and he had a Minnesota driver’s license. Mr. Harvey’s

 explanation is not apparent in the record, but he evidently mentioned that he had another

 car registered in Utah. Trooper Simpson returned to his patrol car, completed the checks,

 and returned Mr. Harvey’s license and registration.

        Trooper Simpson gave Mr. Harvey a warning citation for the excessive tint and

 told him he was free to leave. The traffic stop concluded at 2:40 p.m., about 18 minutes

 after it began.

        After Mr. Harvey drove away, Trooper Simpson contacted fellow Trooper Jake

 Butcher, who was on duty further east on the interstate with his narcotics-detection dog,

 Bear. They conversed over an internal messaging system:

        [Trooper Simpson]: got a car for you to go stop
        [Trooper Butcher] Joined The Chat
        [Trooper Simpson]: I just let him go he[’]s proba[bl]y at about milepost
        100-101 on I-84 east
        [Trooper Butcher]: what you got?

                                              3
Appellate Case: 21-4051      Document: 010110710769         Date Filed: 07/14/2022   Page: 4



        [Trooper Simpson]: red. Volks[wagon] with [Arizona] plates
        [Trooper Simpson]: it[’]s a lease car so it[’]s to the guy but he[’]s from
        [M]inn[e]sota
        [Trooper Simpson]: keeps do[d]ging my questions of where[] he[’]s
        coming from.
        [Trooper Butcher]: ok i[’]ll hurry and head that way
        [Trooper Simpson]: window tint measured 27%
        [Trooper Simpson]: so easy stop but if you can run your dog you might get
        something
        [Trooper Butcher]: ok thanks. I[’]ll watch for it
        [Trooper Simpson]: AZ limit is 33% and MN limit is 50%
        [Trooper Simpson]: either way he[’]s under
        [Trooper Butcher]: ok sounds good
        [Trooper Simpson]: FYI he[’]s been stopped prior in Utah for window tint
        accordi[ng] to RMS [Records Management System]
        [Trooper Simpson]: can[’]t even see the driver through [t]he window tint
 Id. at 412 (italics and bold-face font omitted).2

        Not long after leaving Trooper Simpson, Mr. Harvey drove by Trooper Butcher,

 who recognized the car and the “very dark” tinted windows. Id. at 416. Like Trooper

 Simpson, he could not see the driver and believed the tint violated Utah law.

        At roughly 3:07 p.m., Trooper Butcher stopped Mr. Harvey’s vehicle and

 approached the passenger-side door. He told Mr. Harvey that he initiated the stop


        2
          The original print-out of the troopers’ conversation was sealed by the district
 court. Accordingly, we quote the Troopers’ conversation from Exhibit E to their
 summary judgment motion, which omits the sensitive information and was not
 sealed. We note, however, that the exhibit mistakenly attributes the comment, “AZ
 limit is 33% and MN limit is 50%,” to Trooper Butcher. The comment was in fact
 made by Trooper Simpson.
                                               4
Appellate Case: 21-4051      Document: 010110710769          Date Filed: 07/14/2022       Page: 5



 because the windows appeared excessively tinted. Mr. Harvey explained that he had just

 been stopped for a tint violation, and he gave his license and registration to Trooper

 Butcher. Trooper Butcher asked Mr. Harvey “simple questions regarding the details of

 his trip, [but] he was unwilling to” answer. Id. at 460. Trooper Butcher returned to his

 patrol car and contacted dispatch for a records check on Mr. Harvey’s license and

 registration.

        While waiting on dispatch to gather the information, Trooper Butcher walked Bear

 around the outside of Mr. Harvey’s car. When Bear reached the back of the car, he

 “stopp[ed] and point[ed] at the left taillight,” signaling the presence of narcotics. Id. at

 418. Trooper Butcher notified Mr. Harvey of Bear’s alert and told him to exit the car

 while he searched it. Mr. Harvey complied and asked that Trooper Butcher’s supervisor

 be present during the search. Trooper Butcher radioed dispatch, and a supervisor,

 Sergeant Bryce Rowser, headed to the scene at 3:18 p.m.

        Sergeant Rowser arrived around 3:40 p.m. Trooper Butcher then searched the car

 but found no narcotics. He used Sergeant Rowser’s tint meter to test the windows’ tint,

 because his own meter wasn’t functioning, and he found light transmittance similar to

 what Trooper Simpson had found. Trooper Butcher issued Mr. Harvey another warning

 citation and returned his license and registration. The encounter ended at 4:11 p.m.—

 roughly sixty-five minutes after Trooper Butcher pulled him over.

        In January 2018, Mr. Harvey filed this action pro se in federal district court under

 42 U.S.C. § 1983 and § 1985(3), complaining of the traffic stops and search of his car. In

 an amended complaint, he claimed that Troopers Simpson and Butcher conspired with

                                               5
Appellate Case: 21-4051     Document: 010110710769          Date Filed: 07/14/2022      Page: 6



 each other and violated the Fourth Amendment’s prohibition against unreasonable

 searches and seizures, and the Fourteenth Amendment’s guarantees of equal protection

 and due process. He further claimed that Trooper Butcher violated the Eighth

 Amendment’s prohibition against cruel and unusual punishment and the Fourteenth

 Amendment’s guarantee of due process by having him stand outside in the cold pending

 the search of his car. In addition to his federal claims against Trooper Butcher,

 Mr. Harvey referenced the Utah Constitution, but he made no additional allegations.3

        Troopers Simpson and Butcher moved for summary judgment, asserting qualified

 immunity against Mr. Harvey’s federal claims and arguing there was no violation of the

 Utah Constitution. Mr. Harvey filed a response. A magistrate judge considered the

 matter and recommended that the Troopers’ motion be granted in full. The magistrate

 judge’s report and recommendation (R&R) warned Mr. Harvey that he had fourteen days

 to file an objection, and that his “[f]ailure to do so may constitute waiver of objections

 upon subsequent review.” R., Vol. I at 938.

        On the last day of the fourteen-day period, February 19, 2021, Mr. Harvey filed an

 “Opposition” to the R&R. Id. at 939. He argued that Trooper Simpson unreasonably

 extended the duration of the traffic stop by (1) asking “questions unrelated to the mission



        3
         Mr. Harvey also sued Keith Squires, the former Commissioner of the Utah
 Department of Public Safety, for failing to supervise and discipline Troopers
 Simpson and Butcher. On appeal, Mr. Harvey does not challenge the district court’s
 dismissal of that claim, and we do not consider it. See Tran v. Trs. of State Colls. in
 Colo., 355 F.3d 1263, 1266 (10th Cir. 2004) (“Issues not raised in the opening brief
 are deemed abandoned or waived.” (internal quotation marks omitted)).

                                               6
Appellate Case: 21-4051      Document: 010110710769         Date Filed: 07/14/2022      Page: 7



 at hand,” and (2) “call[ing] ahead to [Trooper] Butcher and instructing [him] to stop

 Plaintiff and use [Bear].” Id. at 939, 942. He also stated that “a jury should consider”

 Trooper Butcher’s communications with Trooper Simpson and Trooper Butcher’s use of

 Bear. Id. at 945. Further, he maintained that Trooper Butcher “show[ed] a consciousness

 of guilt” by erasing his dash-cam video of the traffic stop sixty days later. Id. at 944.

        Mr. Harvey then began supplementing his objections to the R&R. On February

 22, he filed an affidavit, alleging that the defendants had resisted his discovery efforts by

 “asserting non-existing privileges and other legal [] goo-goo.” Id. at 949. He also filed a

 second Opposition, arguing that Trooper Butcher’s traffic stop and use of Bear violated

 the Fourth Amendment. And on February 24, he filed a third Opposition, asserting that

 Troopers Simpson and Butcher were not entitled to qualified immunity.4

        The district court adopted the R&R and granted the Troopers’ summary judgment

 motion. The court explained that only Mr. Harvey’s first Opposition, filed on February

 19, 2021, was timely. Specifically, the court noted the R&R was filed on February 2, and

 that its service by mail to Mr. Harvey added three days to the fourteen-day time period,

 resulting in the February 19 deadline. See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after

 being served with a copy of the recommended disposition, a party may serve and file

 specific written objections to the proposed findings and recommendations.”); id. 6(d)


        4
          Mr. Harvey did not explain in any of the supplemental filings why his
 arguments could not have been included in the first Opposition. He simply asserted
 that the second and third Opposition documents “should be considered as part of the
 first [Opposition] Pleading dated and submitted to the Court on February 19, 2021.”
 R., Vol. I at 963, 974.

                                               7
Appellate Case: 21-4051      Document: 010110710769          Date Filed: 07/14/2022        Page: 8



 (adding three days if service is accomplished by mail). Consequently, the district court

 applied the firm-waiver rule and declined to consider the objections presented in

 Mr. Harvey’s affidavit and second and third Oppositions.

        As for Mr. Harvey’s objections in the first Opposition, the district court reviewed

 them de novo and determined that Trooper Simpson’s questions about his travel plans

 and home address were permissible inquiries and did not measurably extend the duration

 of the stop for the window tint. As for Trooper Simpson’s message to Trooper Butcher,

 the district court noted it occurred after the traffic stop’s conclusion, and therefore, the

 court believed, could not have prolonged the stop’s duration. Finding no constitutional

 violation, the district court ruled that Trooper Simpson was entitled to qualified

 immunity. Further, the district court found that Mr. Harvey had waived objections to the

 R&R’s treatment of his other federal claims and his state law claim by not timely

 objecting. Finally, the district court declined to impose a spoliation sanction against

 Trooper Butcher for erasing his dash-cam video because the evidence showed it was

 erased in compliance with Utah Highway Patrol policy, long before any notice of

 litigation, and there was no evidence of bad faith. Thus, the district court ruled that

 Trooper Butcher was also entitled to qualified immunity.

                                         DISCUSSION
                                   I. Standards of Review

        “We review de novo the district court’s order granting summary judgment . . . on

 qualified-immunity grounds.” Gutteridge v. Oklahoma, 878 F.3d 1233, 1238 (10th Cir.

 2018). “When a defendant asserts qualified immunity at summary judgment, the burden


                                                8
Appellate Case: 21-4051       Document: 010110710769         Date Filed: 07/14/2022       Page: 9



 shifts to the plaintiff, who must clear two hurdles in order to defeat the defendant’s

 motion.” Id. (internal quotation marks omitted). The plaintiff must “show (1) a

 reasonable jury could find facts supporting a violation of a constitutional right, which

 (2) was clearly established at the time of the defendant’s conduct.” Gutierrez v. Cobos,

 841 F.3d 895, 900-01 (10th Cir. 2016) (internal quotation marks omitted).

        In conducting our review, we construe Mr. Harvey’s pro se filings liberally, but

 we do not act as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d

 836, 840 (10th Cir. 2005).

                                 II. The Firm-Waiver Rule

        Under this court’s firm-waiver rule, “a party’s objections to the magistrate judge’s

 report and recommendation must be both timely and specific to preserve an issue for

 de novo review by the district court or for appellate review.” United States v. One Parcel

 of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). If a party fails to make a timely

 objection, he “waives appellate review of both factual and legal questions.” Moore v.

 United States, 950 F.2d 656, 659 (10th Cir. 1991). Additionally, an objection must be

 “sufficiently specific to focus the district court’s attention on the factual and legal issues

 that are truly in dispute.” One Parcel of Real Prop., 73 F.3d at 1060.

 A.     Timeliness

        Mr. Harvey argues that the district court miscalculated the filing deadline for his

 objections. He reasons that all of his supplemental filings were timely because “7 to 10

 days” should have been used for service by mail rather than Rule 6(d)’s three days. Aplt.

 Br. at 15. He states that the Covid-19 pandemic “was affecting every element of life

                                                9
Appellate Case: 21-4051      Document: 010110710769          Date Filed: 07/14/2022      Page: 10



  during this time” and that “the head of the Postal System . . . was intentionally

  implementing policies and practices for the sole purpose of delaying the U.S. Mail.” Id.

  But Mr. Harvey overlooks the fact that despite these perceived obstacles, he was able to

  file his first Opposition on time. And he does not explain why the arguments presented

  in his affidavit and second and third Oppositions could not have been included in his first

  Opposition. We conclude that the district court properly calculated the filing deadline

  and determined that only the first Opposition was timely.

  B.     Specificity

         But we disagree with the district court’s interpretation of the scope of the first

  Opposition as limited to Trooper Simpson’s conduct. In that document, Mr. Harvey

  relied heavily on two cases relevant to Trooper Butcher’s traffic stop and use of Bear:

  Rodriguez v. United States, 575 U.S. 348 (2015), and United States v. Peters, 10 F.3d

  1517, 1522 (10th Cir. 1993). In Rodriguez, the Supreme Court held that police may not

  prolong a traffic stop to conduct a dog sniff unless the officer has reasonable suspicion of

  criminal activity. 575 U.S. at 357-58. And in Peters, this court held that an officer who

  has conducted a traffic stop and whose “reasonable suspicion [of criminal activity] has

  been dispelled or probable cause has not developed . . . may not release the suspect[,] . . .

  wait until he has travelled down the road a few miles, and then make a second [traffic]

  stop based solely on the conduct that has already proved to be illusory” or “call[] upon a

  different officer to make the second intrusion in his stead.” 10 F.3d at 1522 (emphasis

  added). Mr. Harvey’s reliance on these two cases is consistent with an objection to the

  magistrate judge’s ruling on his Fourth Amendment claim against both Troopers.

                                               10
Appellate Case: 21-4051      Document: 010110710769         Date Filed: 07/14/2022      Page: 11



         Moreover, other aspects of his first Opposition indicate that it was predicated on

  more than just Trooper Simpson’s conduct. For instance, Mr. Harvey stated that both

  Troopers relied on his car’s tinted windows to stop him, and he argued that a jury should

  consider Trooper Butcher’s communications with Trooper Simpson and the ultimate use

  of Bear to justify the search. And Mr. Harvey specifically complained that Trooper

  Simpson had “called ahead to [Trooper] Butcher and instructed [him] to stop Plaintiff and

  use [Bear].” R., Vol. I at 942. Finally, we note that Mr. Harvey sought the imposition of

  a spoliation sanction against Trooper Butcher for the destruction of his dash-cam video.5

  Although Mr. Harvey’s first Opposition is not a model of clarity, we conclude that he

  preserved for district court review the lawfulness of both traffic stops and the resulting

  search.6

         The question then becomes whether we proceed on our own to resolve the Fourth

  Amendment issue. The district judge did not address Peters in any way. Nor did the

  district judge address Rodriguez’s holdings about the permissible use of a drug-detection


         5
           On appeal, Mr. Harvey does not challenge the district court’s rejection of his
  spoliation argument, so we do not address that issue. See Tran, 355 F.3d at 1266.
         6
           We agree, however, with the district court’s application of the firm-waiver
  rule on his other federal claims and his Utah Constitution claim. Mr. Harvey does
  not invoke the rule’s interests-of-justice exception. See Casanova v. Ulibarri,
  595 F.3d 1120, 1123 (10th Cir. 2010) (lifting the bar to appellate review if warranted
  by “a pro se litigant’s effort to comply [with the firm waiver rule], the force and
  plausibility of the explanation for his failure to comply, and the importance of the
  issues raised” (alterations and internal quotation marks omitted)). And “we routinely
  have declined to consider arguments that are not raised, or are inadequately
  presented, in an appellant’s opening brief.” Bronson v. Swensen, 500 F.3d 1099,
  1104 (10th Cir. 2007).

                                               11
Appellate Case: 21-4051       Document: 010110710769              Date Filed: 07/14/2022   Page: 12



  dog during a traffic stop when an officer has or has not developed a reasonable suspicion

  of criminal activity. And although the magistrate judge mentioned Peters in a footnote,

  she distinguished it without discussing the effect of Trooper Simpson’s message to

  Trooper Butcher to “go stop” Mr. Harvey’s car so “you can run your dog,” and Trooper

  Butcher’s response, “ok i[’]ll hurry and head that way.” R., Vol. I at 412. Unlike the

  magistrate judge, we are not convinced that the Troopers’ communications lack Fourth

  Amendment relevance simply because (1) Trooper Simpson is not a supervisor, and

  (2) Trooper Butcher perceived a window tint violation. Finally, the Appellees do not

  address these points and the relevant aspects of Rodriguez and Peters on appeal.

         Although “[s]uccessive investigatory stops are not per se prohibited,” they are

  “inherently more intrusive and coercive than the first.” United States v. Padilla-Esparza,

  798 F.3d 993, 1000 (10th Cir. 2015) (internal quotation marks omitted). Thus, we

  decline to address the Fourth Amendment issues applicable to this case in the first

  instance. The district court is better suited for that task.7




         7
         To the extent Mr. Harvey insists the district judge should have reopened
  discovery based on his February 22 affidavit, we disagree. The affidavit was
  untimely filed as an objection to the R&R. And it was not filed “in direct response to
  a motion for summary judgment,” as required by Fed. R. Civ. P. 56(d). Hackworth v.
  Progressive Cas. Ins. Co., 468 F.3d 722, 732 (10th Cir. 2006).

                                                 12
Appellate Case: 21-4051    Document: 010110710769        Date Filed: 07/14/2022    Page: 13



                                       CONCLUSION

        We reverse the district court’s judgment and remand for further proceedings

  consistent with this Order and Judgment. In doing so, we express no view as to the

  outcome of the district court’s renewed Fourth Amendment analysis.


                                              Entered for the Court


                                              Joel M. Carson III
                                              Circuit Judge




                                            13